Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application, filed on 8/29/19, is a CON of 15599378, filed on 5/18/2017. 15599378 is a CON of 14938647, filed on 11/11/2015. 14938647 is a CON of 14296953, filed on 6/5/2014. 14296953 is a CON of 13403394, filed on 2/23/2012. 13403394 is a DIV of 12503776, filed on 7/15/2009. 12503776 is a CIP of PCT/US09/00042, filed on 1/5/2009; and a CIP of PCT/US09/00038, filed on 1/5/2009. PCT/US09/00042 & PCT/US09/00038 claim priority to the following provisionals: 61009971, filed on 1/4/08; 61194294, filed on 9/26/08; and 61201146, filed on 12/5/08. None of the provisional applications appear to provide support to a compound of formula 406 or formula 405 as recited in claims 21-36; the effective filing and priority date of these claims is therefore 1/5/2009. Claim 37 is supported by 61009971, filed on 1/4/08, however, claims 38-40 are not supported by this provisional. Claims 38-40 are supported by 61194294, filed on 9/26/08. The effective filing and priority date of claim 37 is 1/4/08, and the effective filing and priority date of claims 38-40 is 9/26/08.

Status of Claims and Response to Restriction Requirement
Claims 21-40 are pending as of 5/3/21. Claims 1-20 are canceled. Applicant’s election without traverse of invention I, claims 21-36; and the species shown below 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in the reply filed on 5/3/21 is acknowledged. The elected invention and species are encompassed by claims 21-23 and 25-31. 
The elected species has been found to be free of the prior art. Therefore, examination was extended to the full scope of compounds encompassed by claims 21-36. The restriction between inventions I and II is still deemed proper and is made final.
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/21.

Claims 21-36 were examined. Claims 21-23 and 25-31 are rejected. Claims 24 and 32-34 are objected to. Claims 35-36 are allowed. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, with claim 29 reciting R’ as unsubstituted phenyl, and dependent claim 31 reciting R3 as chloro. The claims of US ‘497 are drawn to a method of preparing polymorphic form C of the following compound: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, and dependent claim 32 recites the method to comprise reacting the compound shown as an intermediate: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. The compound of dependent claim 32 of US ‘497 is clearly included within the instantly claimed compounds. The instant claims and the process claimed in US ‘497 are not patentably distinct 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, which is required by the process claimed in US ‘497, is included within the instantly claimed compounds. 

Claim Objections
Claims 24 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statements
The IDs filed on 4/7/20 have been considered. 

Conclusion
Claims 21-23 and 25-31 are rejected. Claims 24 and 32-34 are objected to. Claims 35-36 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627